ORDER

PER CURIAM.
Michael Floyd appeals from the motion court’s judgment denying, without an evi-dentiary hearing, his amended Motion to Vacate, Set Aside or Correct Judgment and Sentence filed pursuant to Rule 29.15.1 We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the motion court was not clearly erroneous. Rule 29.15(k). An ex*847tended opinion would have no precedential value. We have, however, provided a memorandum-setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2010, unless otherwise indicated.